DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 and 8-10 are objected to because of the following informalities:  
In claim 1, Line 13 should read in part “oxidizing [[the]] soot that has”.  Appropriate correction is required.
	In claim 1, Lines 14-18 should read in part “protect [[the]] components of the particulate filter are initiated when an unfavorable loading state of the particulate filter is detected, wherein in [[the]] an event of critical loading of the particulate filter, [[the]] a combustion air ratio is shifted in [[the]] a direction of sub-stoichiometric or thrust phases of the internal combustion engine are avoided or interrupted in order to avoid [[the]] a simultaneous presence of high temperatures and excess oxygen in the exhaust gas channel.”. Appropriate correction is required.
	In claim 1, Line 10 should read in part “[[if]] when it is detected”. Appropriate correction is required. 
The Examiner notes that the proposed change of “if” to “when” is suggested to remove the limitation of the method claim from being a contingent limitation. (See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 2
	The indefiniteness stems from the recitation of “said at least two rings forming a zone”. It is unclear if the “a zone” formed by the two rings is part of the “at least two zones” of claim 1 or is a new zone.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonze et al. (US 2011/0258985).
In Reference to Claim 1
(See Gonze, Figure 1)
Gonze et al. (Gonze) discloses:
	A method for regenerating a particulate filter (22) in an exhaust gas channel of a spark-ignited internal combustion engine (12) according to the Otto principle (See Gonze, Paragraph , said method comprising the following steps: 
determining a loading state of the particulate filter (22) by means of a loading model or by means of sensor system (See Gonze, Paragraphs [0025]-[0026] w/respect to evaluation module), 
dividing the particulate filter (22) into at least two zones (Z1,Z2) for purposes of creating the model (See Gonze, Paragraph [0028]), 
determining a loading state and/or a temperature separately for each zone (Z1,Z2) of the particulate filter (22) (See Gonze, Paragraph [0028]), and 
if it is detected that there is a need for regenerating at least one zone (Z1,Z2) of the at least two zones (Z1,Z2) of the particulate filter (22), raising the temperature to such an extent that the temperature in all of the at least two zones (Z1,Z2) of the particulate filter (22) is above a regeneration temperature needed for oxidizing the soot 
wherein measures to protect the components of the particulate filter (22) are initiated when an unfavorable loading state of the particulate filter (22) is detected, wherein in the event of critical loading of the particulate filter (22), the combustion air ratio is shifted in the direction of sub-stoichiometric or thrust phases of the internal combustion engine(12) are avoided or interrupted in order to avoid the simultaneous presence of high temperatures and excess oxygen in the exhaust gas channel. (See Gonze, Paragraphs [0030]-[0031] w/respect to the stress estimator/evaluator).
The Examiner notes that upon the need for regeneration of at least one zone, the device of Gonze regenerates both zones in order by raising the temperature of each of the zones above regeneration temperature.
Additionally, although Gonze discloses all of the recitations of the claim, the Examiner notes that the limitation of the claim, “if it is detected that there is a need for regenerating at least one zone of the particulate filter, raising the temperature to such an extent that the temperature in all of the zones of the particulate filter is above the regeneration temperature needed for oxidizing the soot that has been retained in the particulate filter, and wherein measures to protect the components of the particulate filter are initiated when an unfavorable loading state of the particulate filter is detected, wherein in the event of critical loading of the particulate filter, the combustion air ratio is shifted in the direction of sub-stoichiometric or thrust phases of the internal combustion engine are avoided or interrupted in order to avoid the simultaneous presence of high temperatures and excess oxygen in the exhaust gas channel”, is a contingent limitation.  This limitation is not required to be performed because the steps are only required “if” the condition of the detection of regeneration is satisfied.  The claim, however, does not require the conditions to necessarily be satisfied.  Thus, the limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on a condition that may not occur, the limitation is an option and is not entitled to patentable weight. 

In Reference to Claim 2
(See Gonze, Figure 1)
Gonze discloses:
	Wherein dividing the particulate filter (22) further comprises dividing the cross section of the particulate filter (22) into at least two rings (Z1,Z2) in the radial direction  (See Gonze, Paragraphs [0022]-[0023]), and
	Wherein each of said at least two rings (Z1,Z2) forming a zone whose loading conditions and/or temperature is separately monitored or modeled. (See Gonze, Paragraphs [0028]-[0029]).

In Reference to Claim 5
(See Gonze, Figure 1)

	wherein the temperature of the particulate filter (22) is raised from a first threshold temperature to a second threshold temperature only if a non-uniform loading of the particulate filter (22) is detected. 
The Examiner notes that the limitation of the claim, “wherein the temperature of the particulate filter is raised from a first threshold temperature to a second threshold temperature only if a non-uniform loading of the particulate filter is detected”, is a contingent limitation.  This limitation is not required to be performed because the steps are only required “if” the condition of the detection of non-uniform loading is satisfied.  The claim, however, does not require the conditions to necessarily be satisfied.  Thus, the limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on a condition that may not occur, the limitation is an option and is not entitled to patentable weight.

In Reference to Claim 8
(See Gonze, Figure 1)
Gonze discloses:
	An internal combustion engine having: 
an exhaust gas channel (14), 

a control unit (42) that has a computer-readable program algorithm (See Gonze, Paragraph [0012]) for carrying out a method according to claim 1 (See claim 1 rejection above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (US 2011/0258985) in view of Gonze et al. (US 2009/0071128).
In Reference to Claim 3
Gonze et al. (Gonze’985) discloses the claimed invention except:
	Wherein determining a loading state and/or a temperature separately for each zone comprises determining a loading state for each ring.
	Gonze et al. (Gonze’128) discloses an zoned exhaust filter control system. (See Gonze’128, Abstract). Gonze’128 discloses determining the loading state of each zone separately. (See Gonze’128, Paragraphs [0038]-[0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the loading of the particulate filter in the device of Gonze’985, as both references are directed towards zoned exhaust filter control systems. One of ordinary skill in the art would have recognized that the zonal loading determination would allow for proper selection of zone heating current levels  and heat application and therefore a more efficient overall regeneration. (See Gonze’128, Paragraphs [0029]-[0030] & [0034]).

In Reference to Claim 4
The Gonze’985-Gonze’128 combination discloses:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the loading of the particulate filter in the device of Gonze’985, as both references are directed towards zoned exhaust filter control systems. One of ordinary skill in the art would have recognized that the zonal loading determination would allow for proper selection of zone heating current levels  and heat application and therefore a more efficient overall regeneration. (See Gonze’128, Paragraphs [0029]-[0030] & [0034]).

In Reference to Claim 6
The Gonze’985 discloses the claimed invention except:
Wherein the loading of each ring is determined by a calculation model relating to the particles entering the particulate filter and exit from the appertaining ring of the particulate filter. 
Gonze et al. (Gonze’128) discloses an zoned exhaust filter control system. (See Gonze’128, Abstract). Gonze’128 discloses the loading of each ring is determined by a calculation model relating to the particles entering the particulate filter and exit from the appertaining ring of the particulate filter. (See Gonze’128, Paragraphs [0038] & [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the loading of the particulate filter in the device of Gonze’985, as both references are directed towards zoned exhaust filter 
The Examiner notes that the model used to estimate the loading of the particulate filter and thus the zones estimates the flow of particulates into and out of the filter in order to determine the proper loading of the filter.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (US 2011/0258985) in view of Bromberg et al. (US 2010/0102828).
In Reference to Claim 9
Gonze et al. discloses the claimed invention except:
	a sensor system for determining the loading state in the various zones of the particulate filter, wherein the sensor system is arranged on or in the exhaust gas channel.
	Bromberg et al. (Brom) discloses an exhaust gas particulate filter system. (See Brom, Absract). Brom discloses a sensor system for detecting a loading state of the filter, including a loading location within the filter utilizing radio frequency microwave sensors. (See Brom, Abstract & Paragraphs [0070]-[0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sensor system of Brom to the device of Gonze, as both references are directed towards exhaust gas particulate filter systems. One of ordinary skill in the art would have recognized that the sensor system 

In Reference to Claim 10
The Gonze-Brom combination discloses:	
	wherein the sensor system comprises a radio frequency sensor system. (See Brom, Abstract & Paragraphs [0070]-[0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sensor system of Brom to the device of Gonze, as both references are directed towards exhaust gas particulate filter systems. One of ordinary skill in the art would have recognized that the sensor system of Brom would have allowed for accurate inexpensive detection of soot loading within the filter, protected the filter from abnormal over loading, and increased regeneration cycle efficiency. (See Brom, Paragraphs [0021] and [0043]).

Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Gonze does not disclose that the temperature is raised in each case to such an extent that the regeneration temperature is reached in all zones, the Office respectfully disagrees.


Applicant argues that Gonzes fails to disclose “wherein measures to protect the components of the particulate filter are initiated when an unfavorable loading state of the particulate filter is detected, wherein in the event of critical loading of the particulate filter, the combustion air ratio is shifted in the direction of sub-stoichiometric or thrust phases of the internal combustion engine are avoided or interrupted in order to avoid the simultaneous presence of high temperatures and excess oxygen in the exhaust gas channel”. The Examiner notes that said limitation is a contingent limitation.  This limitation is not required to be performed because the steps are only required “if” the condition of the detection of regeneration is satisfied.  The claim, however, does not require the conditions to necessarily be satisfied.  Thus, the limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on a condition that may not occur, the limitation is an option and is not entitled to patentable weight. However, Gonze discloses a stress evaluator which determines and controls heating based on an unfavorable loading state (i.e.-stage of the regeneration). The device of Gonze protects the components of the particulate filter with the use of the stress evaluator module to prevent damage to the particulate filter from improper heating. (See Gonze, Paragraphs [0026]-[0031]). Additionally, the device of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746